Execution Copy IPR Assignment Agreement Dated as of the 30th day of June 2009 By and between: Hotel Outsource Management International, Inc.,a Delaware corporation whose address for the purposes of notices sent under this Agreement shall be One Embarcadero Center, Suite 500, San FranciscoCA 94111, Fax: +1-415-433 5994, e-mail: danielcohen@my-homi.com, with a mandatory copy to Reif & Reif Law Offices, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Israel, Fax: +972-2-999-7993, e-mail: Aryeh@ReifLaw.com; (“Seller”); And: HOMI Industries Ltd, a company incorporated and existing under the laws of Israel, No. 512805193, whose address for the purposes of this Agreement shall be c/o HOMI Israel Ltd., Gav-Yam Centre, Building #3, 3rd Floor, 9 Shenkar Street, Herzliya Pituach 46725, Fax: 09-9728626, email: jackronnel@my-homi.com, with a mandatory copy to Adv. Aryeh Reif, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Fax: 02-9997993, email: Aryeh@ReifLaw.com (“Buyer”); Whereas: Seller has developed and/or is the owner of technology, know-how and patent rights relating to the marketing, lease, supply, installation and/or outsource operation of minibars and/or other in-room refreshment dispensing devices (“HOMI® Services”), as well as the development, manufacture and sale of such devices (collectively, the “IP Rights”); Whereas: Seller wishes to sell and assign all of the IP Rights to Buyer, which is a wholly owned subsidiary of Seller, and Buyer wishes to purchase and take assignment of all the IP Rights, all in accordance with and subject to the terms and conditions set forth herein; Therefore, the Parties have made condition and agreed as follows: 1. Sale and Assignment of IP Rights 1.1 Seller confirms that the IP Rights are free and clear of all liens, claims and encumbrances of any kind. 1.2 Seller hereby sells and assigns the IP Rights to Buyer and Buyer hereby purchases and takes assignment of the IP Rights from Seller, with retroactive effect as of January 1, 2009 (the “Sale & Assignment”). 1.3 Seller warrants to Buyer that Seller is the sole owner and the sole holder of the IP Rights and that Seller has the full right to assign and sell the IP Rights to Buyer. Seller further warrants to Buyer that it is not aware of any third party rights that are infringed by the IP Rights and the commercialization thereof. 1.4 In view of the fact that Seller’s commercialization of the IP Rights, in the context of the HOMI® Services, has been performed under the “HOMI” trademark (the “Trademark”), and Seller has registered that trademark in its name in numerous countries around the world and has accumulated goodwill in the “HOMI” name and mark (the “Goodwill”), it is hereby agreed that the Sale & Assignment includes the grant by Seller, to Buyer, of an exclusive, worldwide, royalty-free license to supply HOMI® Services under the Trademark and the Goodwill, including the right to grant sub-licenses under terms that shall have been approved in advance by Seller. Buyer undertakes to strictly comply at all times with directions and procedures that Seller may provide from time to time in connection with proper usage of the Trademark and make sure that its actions at all time enhance the reputation of the Trademark. 2 IPR Assignment Agreement HOMI Inc – HOMI Industries Execution Copy 2. Consideration In full and final consideration of the Sale & Assignment as set forth in
